Citation Nr: 1221500	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder and left arm disorder. 

2.  Entitlement to a disability rating higher than 10 percent for residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar.

3. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, and from November 1971 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file was subsequently transferred to the RO in Detroit, Michigan. 

In June 2009, the Veteran appeared at a Board hearing held at the RO in Detroit, Michigan, before the undersigned.  A transcript of the hearing is in the record. 

In December 2009, the Board reopened the Veteran's claim of entitlement to service connection for a left shoulder and left arm disability.  The Board then remanded the appeal for further development.  Regarding the PTSD claim (decided below), the development requested in that remand has been completed.  No further action is necessary to ensure compliance with the Board's directives for the PTSD claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record on a claim filed in June 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left shoulder and left arm disability, and entitlement to a disability rating higher than 10 percent for residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 18, 2007, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2.  Since April 18, 2007, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2007, the criteria for an initial disability rating higher than 50 percent for the PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  Since April 18, 2007, the criteria for an initial disability rating of 100 percent for the PTSD have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, this notification obligation was met by way of letters from the RO to the Veteran dated in February 2006, August 2006, November 2007, and May 2010.  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disorder; (3) a connection between the veteran's active military service and the disorder; (4) degree of disorder; and, (5) effective date of the disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, this notification obligation was met by way of letters from the RO to the Veteran dated in August 2006 and May 2008.  Id. 

The Veteran was provided complete VCAA notice prior to the initial unfavorable RO adjudication in November 2006.  Therefore, there is no prejudice to the Veteran in this regard.

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reversed the Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor 38 U.S.C.A. § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, 38 U.S.C.A. § 5103(a) now requires that the VA Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the VA Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual veterans is no longer required in increased compensation claims).  However, the Board notes that the Veteran's increased rating claim originates from the grant of service connection for that disability.  Vazquez-Flores is therefore inapplicable.  Id.

The RO also provided assistance to the Veteran, as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  His VA medical treatment records were obtained.  His disability benefits from the Social Security Administration (SSA) were added to his file.  Lay statements submitted by the Veteran were associated with the claims file.  The Veteran's Virtual VA records were reviewed and considered in preparing this decision.  

The Veteran was also afforded two VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Furthermore, the Veteran was afforded a Board hearing in June 2009 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ discussed the elements of the claim that were lacking to substantiate the claim for a disability rating in excess of 50 percent for PTSD.  The Veteran's representative and the AVLJ asked questions to draw out the current state of the Veteran's disability.  No additional pertinent evidence, which might have been overlooked and which might substantiate the claim, was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  They have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  The Board will proceed to a discussion of the merits of the Veteran's appeal.

Analysis

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1.  A claim of entitlement to an increased disability rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore, the practice of "staged" disability ratings may apply.  In other words, separate disability ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

Throughout his appeal, the Veteran's assigned GAF scores have ranged from 41 to 63.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  DSM-IV, pp 46-47.

Initially, the Board notes that the Veteran has several mental health disorders, including major depressive disorder, PTSD, mood disorder, and depressive disorder.  To date, none of the physicians who have examined the Veteran have separated his symptoms out and attributed specific symptoms to each disorder.  Therefore, giving the Veteran the benefit of the doubt, the Board will consider the overall disability picture and symptoms related to all of his mental health diagnoses in determining the appropriate rating, since the symptoms specifically attributable to his PTSD cannot be separated from his other diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher initial disability rating in excess of 50 percent prior to April 18, 2007, but is entitled to a higher initial disability rating of 100 percent since April 18, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Prior to April 18, 2007, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 50 percent rating.  38 C.F.R. § 4.130, DC 9411.  

Prior to April 18, 2007, there is only one VA examination (dated in September 2006) of record.

Regarding work deficiencies, the Veteran was unemployed at the September 2006 VA examination.  The VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the Veteran's PTSD results in difficulty in establishing and maintaining work relationships.  The examiner reported that the Veteran's PTSD resulted in a decrease in work efficiency, especially during periods of significant stress.  The examiner also concluded that the Veteran's PTSD caused "occasional difficulty performing activities of daily living."  

Regarding social deficiencies, the Veteran reported that he was single and living with his father.  He described himself as a "loner, withdrawn from people and isolated.  I don't participate in any social functions anymore.  I just want to stay at home."  The examiner determined that the Veteran's PTSD results in difficulty in establishing and maintaining social relationships, and in social functioning impairment.  The examiner found that the Veteran had a markedly diminished participation in activities, a sense of a foreshortened future, and a feeling of detachment from others.

Regarding thinking deficiencies, the Veteran's abstract thinking was found by the examiner to be absent at the VA examination.  The examiner reported that the Veteran's memory was also impaired, in that the Veteran had difficulty with the retention of highly learned materials and in remembering to complete tasks.  The examiner determined that the Veteran has difficulty concentrating, and has difficulty with complex (two to three-step) commands.

Regarding mood deficiencies, the VA examiner found the Veteran to be depressed and anxious.  His mood and affect were abnormal.  The VA examiner determined that the Veteran had impaired impulse control and outbursts of anger.  He was irritable.

These examination results are supported by the treatment records dated prior to April 18, 2007.  However, a March 2007 VA treatment record notes a GAF score of 41, which indicates more serious symptoms.  See DSM-IV, p.47.  Notwithstanding this isolated finding, the other treatment records during the relevant time period, including on the September 2006 VA examination report show GAF scores in the range of 51-60, and 61-70, which support more moderate to mild symptoms.  Overall the Board finds that the Veteran's impairment prior to April 18, 2007 related to his PTSD is more indicative of a 50 percent disability rating due to moderate symptoms.

Thus, the Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes occupational and social impairment with reduced reliability and productivity, prior to April 18, 2007.  The Veteran's PTSD symptoms more closely approximate a 50 percent disability evaluation prior to April 18, 2007.  38 C.F.R. § 4.130, DC 9411.

The next higher 70 percent rating is not demonstrated by the evidence of record, prior to April 18, 2007, as the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and, inability to establish and maintain effective relationships.   Id.

Specifically, at the September 2006 VA examination, the VA examiner determined that the Veteran's PTSD caused occupational and social deficiencies; however, the VA examiner did not conclude that the Veteran is completely unable to form social relationships because of his PTSD.  At the examination, the Veteran described current relationships with his father and siblings.  This does not demonstrate total social impairment.  With respect to employment, the Veteran reportedly had not worked in three years at the time of the examination, but commented that he could not work because of his injury.  He had a decrease in work efficiency during periods of stress, which would be indicative of having difficulty adapting to stressful circumstances, which is one of the criteria for a 70 percent rating.  But overall he is not shown to have deficiencies in most areas.  Further, with the exception of an intermittent inability to perform activities of daily living and impaired impulse control, the September 2006 VA examination does not document any of the other symptoms suggestive of a 70 percent disability rating.  At the examination, the Veteran was oriented to time, place, person and situation, and he was appropriately dressed and groomed.  Ritualistic obsession and suicidal and homicidal ideation were absent.  This evidence is also supported by the Veteran's GAF score at the examination, which was 63, which is indicative of more mild symptoms.  See DSM-IV, pp 46-47.  

The treatment records dated prior to April 18, 2007, do not provide any significant contrary evidence, as discussed.  A March 2007 VA outpatient treatment record shows a GAF score of 41, which is supports the criteria for more serious symptoms related to PTSD.  Id.  However, most of the VA treatment records are consistent with more moderate impairment.

Thus, prior to April 18, 2007, the Veteran's PTSD does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, so as to warrant a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's occupational and social impairment is most appropriately rated at 50 percent disabling prior to April 18, 2007.  Id.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms, to include depression, loss of interest, and poor concentration.  The Board finds that the Veteran is competent and credible to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is also seemingly credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, these symptoms, when taken separately or together, are not enough to satisfy the criteria for a higher disability rating under DC 9411.  The Veteran's lay statements alone are not enough to warrant a disability rating higher than 50 percent prior to April 19, 2007.  Id.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Most of the symptoms associated with the Veteran's PTSD (i.e., anxiety, depression, impaired abstract thinking, memory loss, angry outbursts, difficulty adapting to stressful circumstances, and disturbances of motivation and mood) are not shown to cause any impairment that is not already contemplated by the rating criteria.  However, two of the symptoms, namely difficulty adapting to stressful circumstances and impaired impulse control are contemplated by a 70 percent rating.  Thus, arguably, the PTSD rating criteria do not reasonably describe all of the symptoms associated with the Veteran's disability.  

Nonetheless, there is no evidence of frequent periods of hospitalization, which would render the rating schedule impractical.  Further, as previously stated above, there is no evidence of marked interference with employment solely due to his service-connected PTSD prior to April 18, 2007.  Thus, even though the schedular evaluation arguably does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the claimant's exceptional disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  Thus, the file does not show that the criteria for an extraschedular rating apply to the Veteran's service-connected PTSD.  

For the reasons enumerated above, the Board finds that the Veteran's PTSD more nearly approximated the criteria for the next higher rating of 50 percent prior to April 18, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411; see 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since April 18, 2007, applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher initial disability rating of 100 percent for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 100 percent rating.  38 C.F.R. § 4.130, DC 9411.  

Regarding occupational and social impairment, on April 18, 2007, a VA psychiatrist submitted a medical opinion, in which he opined that the Veteran's "severe" major depressive disorder, in combination with his other disabilities, rendered him "permanently unemployable."  The VA psychiatrist stated that the Veteran was unable to hold a job due to, in pertinent part, his insomnia, poor energy, anhedonia, poor concentration, decreased appetite, and ruminating intrusive thoughts.  

In May 2007, the same VA psychiatrist completed a psychological impairment questionnaire for SSA.  In that questionnaire, the VA psychiatrist described the Veteran's PTSD as "poor."  He rated the Veteran's concentration as poor.  He determined that the Veteran's psychiatric state would markedly limit his ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The VA psychiatrist also indicated that the Veteran's psychiatric state would markedly limit his ability to interact appropriately with the general public, his ability to maintain his attention and concentration for extended periods, his ability to work in coordination with or proximity to others without being distracted by them, and his ability to perform activities within a schedule (i.e., maintaining regular attendance and being punctual).  The VA psychiatrist determined that the Veteran was "incapable of even 'low stress,' and was "unsuitable for sustained work."  The VA psychiatrist also found that the Veteran's psychiatric state would markedly limit his ability to interact appropriately with the general public.  The VA psychiatrist indicated that the Veteran had social withdrawal or isolation, and emotional lability.  

In August 2007, the Veteran was found to be disabled and unable to work by SSA due to his mood disorder.  

In May 2010, the Veteran was afforded a VA psychiatric examination.  At the examination, the Veteran was unemployed.  He stated that he was laid off because, in pertinent part, his mental problems kept getting worse.  Specifically, the Veteran indicated that he started getting into verbal arguments with other co-workers.  He reported that he had been married and divorced twice.  The Veteran stated that he does not get along with people, and people do not get along with him.  He tried to avoid people.  He reported getting anxious easily and wanting to be alone.  He indicated that he does not feel comfortable in unfamiliar places.  He feels most comfortable when he is alone.  He described being unable to open up or get close to other people.  He stated that when placed in situations that encourage prolonged social exposure, he tends to become increasingly avoidant, irritable, and distracted.  The Veteran reported that he does not have a personality.  He described concentration problems because his thoughts wander.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran has total occupational and social impairment due to his PTSD symptoms.  The examiner indicated that the Veteran's PTSD symptoms were severe.  The examiner reported that task orientation and sustained attention/concentration were further complicated in the Veteran by his underlying stress-induced autonomic instability.  The examiner determined that the PTSD causes problems with the Veteran's activities of daily living.

The treatment records dated since April 18, 2007, support these findings.  While the April 2007 letter from the VA psychiatrist notes that in addition to psychiatric impairment, the physical impairment results in the Veteran being unemployable, there is no clear delineating factor between the degree to which the PTSD prevents the Veteran from obtaining employment, and the other disabilities.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes total occupational and social impairment.  The Veteran's PTSD more nearly approximates the criteria for the next higher rating of 100 percent since April 18, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to a service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

In this case, a TDIU issue is not raised by the record prior to April 18, 2007.  At the September 2006 VA examination, the VA examiner determined that the Veteran's PTSD caused occupational and social deficiencies; however, the VA examiner did not conclude that the Veteran is completely unable to be employed because of his PTSD.  The Veteran's SSA records document that the Veteran was not found to be disabled from his mood disorder until August 2007.  There is no medical evidence in the claims file to support the assertion that the Veteran's PTSD caused his unemployability prior to April 18, 2007.  Therefore, consideration of a TDIU is not warranted. 

Regarding the applicability of a TDIU since April 18, 2007, the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD since this date.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, since April 18, 2007, he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  


ORDER

Prior to April 18, 2007, an initial disability rating of 50 percent, but no higher, for the PTSD is granted, subject to the rules governing payment of monetary benefits.

Since April 18, 2007, an initial disability rating of 100 percent for the PTSD is granted, subject to the rules governing payment of monetary benefits.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Left Hand Claim

The Board remanded this claim in December 2009, in pertinent part, so that the RO/AMC could provide the Veteran with a VA examination addressing the present severity of his service-connected residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar.  Specifically, the Board asked the VA examiner to measure and evaluate the scar, and to provide a medical opinion concerning the effect of the service-connected disability on the Veteran's ability to be gainfully employed.  The December 2009 examiner failed to address both of these remand directives.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  Stegall, 11 Vet. App. at 268.  Thus, this issue must be remanded, so that another VA examination and medical opinion can be obtained.
Left Arm and Shoulder Claim

The Board remanded this claim in December 2009, in pertinent part, so that the RO could provide the Veteran with a VA examination addressing the nature and etiology of the Veteran's pain in his left shoulder and arm.  The Veteran was provided this VA examination in May 2010.  The Board finds this examination to be inadequate for the following reasons.

First, X-rays were obtained at the May 2010 VA examination.  However, the examination report indicates that the X-ray views were of the right shoulder, and not the left shoulder.  The left shoulder is on appeal.  The Veteran's representative pointed out this discrepancy in a May 2011 statement, and requested that a new VA examination be obtained.  The Board agrees with the Veteran's representative that new X-rays of the Veteran's left shoulder need to be obtained to determine the current nature of his left shoulder.

Second, the Veteran asserts that his current left arm and left shoulder pain is due to an in-service injury in January 1972, where he was subsequently treated at the U.S. Naval Hospital in Philadelphia, Pennsylvania, for this injury.  The U.S. Naval Hospital treatment records dated in 1972 were not associated with the claims file at the time of the May 2010 VA examination.  However, following the examination, these records were added to the claims file in July 2010.  Therefore, the Board finds that that a VA examiner must review these new STRs and provide an addendum medical nexus opinion.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination of his left hand to determine the present severity of the service-connected residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar, including the following:

(a)  Describe the impairment associated with the scarring of the left hand, to include whether the scar is adherent to underlying tissue, whether the scar is deep, whether the scar causes limited motion in the left hand, whether the scar is painful, whether the scar is tender to palpation or unstable, and the approximate measurements of the scar. 

(b)  Conduct range of motion testing of the left hand.  Specifically, the examiner should note whether - upon repetitive motion of the Veteran's left hand - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (i) pain on use, including during flare-ups; (ii) weakened movement; (iii) excess fatigability; or, (iv) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left hand is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(c)  Identify any neurological pathology related to the service-connected residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

(d)  Provide an opinion as to whether the Veteran's service-connected residuals of a crush injury to the left hand, to include arthritis of the distal interphalangeal joints with residual scar, renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his left shoulder and left arm disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following an examination of the Veteran, and following new X-rays of the left shoulder, the examiner should provide a comprehensive assessment of the presence of any disorders of the left shoulder, arm, and wrist.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current left arm or shoulder disorder had its clinical onset during the Veteran's active military service or is related to any in-service disease, event, or injury.  In making this assessment, please consider the Veteran's January 1972 in-service injury to his left hand and his subsequent treatment at the U.S. Naval Hospital in Philadelphia, Pennsylvania.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


